                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

SHEILA PATTERSON,                                    )
                                                     )
          Plaintiff,                                 )
                                                     )
     v.                                              )        Civil Action No.: 1:19-cv-206-SRW
                                                     )
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,1                    )
                                                     )
          Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

I.        INTRODUCTION

          On August 9, 2016, Plaintiff Sheila Patterson filed applications for a period of

disability and disability insurance benefits and for Supplemental Security Income (“SSI”)

under Titles II and XVI of the Social Security Act, alleging that she became disabled on

October 18, 2015. The applications were denied at the initial administrative level. Plaintiff

then requested and received a hearing before an Administrative Law Judge (“ALJ”).

Following the hearing, the ALJ issued an unfavorable decision dated June 18, 2018.

Plaintiff appealed that decision and the Appeals Council denied Plaintiff’s request for

review on January 29, 2019. The ALJ’s decision consequently became the final decision

of the Commissioner of Social Security (“Commissioner”). See Chester v. Bowen, 792 F.2d

129, 131 (11th Cir. 1986). The case is now before the court for review of that decision


1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17, 2019, and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act,
42 USC § 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c) and Rule 73 of

the Federal Rules of Civil Procedure, the parties have consented to the conduct of all

proceedings and entry of a final judgment by the United States Magistrate Judge. See Docs.

15, 16. Based on review of the parties’ submissions, the relevant law, and the record as a

whole, the court finds that the Commissioner’s decision is due to be reversed and remanded

for additional proceedings consistent with this opinion.

II. STANDARD OF REVIEW AND REGULATORY FRAMEWORK2

        The court’s review of the Commissioner’s decision is a limited one. This court must

find the Commissioner’s decision conclusive if it is supported by substantial evidence. 42

U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). “Substantial

evidence is more than a scintilla,” but less than a preponderance, “and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“Even if the

evidence preponderates against the Commissioner’s findings, [a reviewing court] must

affirm if the decision reached is supported by substantial evidence”) (citations omitted).

The court will reverse the Commissioner’s decision if it is convinced that the decision was

not supported by substantial evidence or that the proper legal standards were not applied.

Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). However, reversal is not

warranted even if the court itself would have reached a result contrary to that of the



2
  For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was effective
until March 27, 2017, because that was the version of the C.F.R. in effect at the time Plaintiff filed a claim
for benefits. See 20 C.F.R. Part 404 and 416, effective March 27, 2017; see also
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q.3.


                                                      2
factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991). A reviewing

court may not look only to those parts of the record which support the decision of the ALJ,

but instead must view the record in its entirety and take account of evidence which detracts

from the evidence relied on by the ALJ. Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th

Cir. 1986).

        [The court must] . . . scrutinize the record in its entirety to determine the
        reasonableness of the [Commissioner’s] . . . factual findings. . . . No similar
        presumption of validity attaches to the [Commissioner’s] . . . legal
        conclusions, including determination of the proper standards to be applied in
        evaluating claims.

Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).

        To qualify for disability benefits and establish his or her entitlement for a period of

disability, a person must be unable to

        engage in any substantial gainful activity by reason of any medically
        determinable physical or mental impairment which can be expected to result
        in death or which has lasted or can be expected to last for a continuous period
        of not less than 12 months.

42 U.S.C. § 423(d)(1)(A).3 To make this determination, the Commissioner employs a five-

step, sequential evaluation process. See 20 C.F.R. §§ 404.1520; 416.920.

        (1) Is the person presently unemployed?
        (2) Is the person’s impairment severe?
        (3) Does the person’s impairment meet or equal one of the specific
        impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of
        Impairments]?
        (4) Is the person unable to perform his or her former occupation?
        (5) Is the person unable to perform any other work within the economy?
        An affirmative answer to any of the above questions leads either to the next
        question, or, on steps three and five, to a finding of disability. A negative

3
  A “physical or mental impairment” is one resulting from anatomical, physiological, or psychological
abnormalities that are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.
42 U.S.C. § 423(d)(3).


                                                    3
        answer to any question, other than step three, leads to a determination of “not
        disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).4

        The burden of proof rests on the claimant through step four. See Phillips v. Barnhart,

357 F.3d 1232, 1237–39 (11th Cir. 2004); see also Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003). A claimant establishes a prima facie case of qualifying disability

once he or she has carried the burden of proof from step one through step four. At step five,

the burden shifts to the Commissioner, who must then show that there are a significant

number of jobs in the national economy that the claimant can perform. Id.

        To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Phillips, 357 F.3d at 1238–1239. The RFC is what

the claimant is still able to do despite the claimant’s impairments and is based on all

relevant medical and other evidence. Id. It may contain both exertional and nonexertional

limitations. Id. at 1242–1243. At the fifth step, the ALJ considers the claimant’s RFC,

age, education, and work experience to determine if there are jobs available in the national

economy that the claimant can perform. Id. at 1239. To do this, the ALJ can use either the

Medical Vocational Guidelines (“grids”), see 20 C.F.R. pt. 404 subpt. P, app. 2, or call a

vocational expert (“VE”). Id. at 1239–1240.

        The grids allow the ALJ to consider factors such as age, confinement to sedentary


4
  McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability insurance
benefits claims brought under Title II of the Social Security Act. Supplemental security income cases
arising under Title XVI of the Social Security Act are appropriately cited as authority in Title II cases, and
vice versa. See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981); Smith v. Comm’r of Soc. Sec.,
486 F. App’x 874, 876 n.* (11th Cir. 2012) (“The definition of disability and the test used to determine
whether a person has a disability is the same for claims seeking disability insurance benefits or supplemental
security income.”).


                                                      4
or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available

to an individual. Id. 1240. Combinations of these factors yield a statutorily-required finding

of “Disabled” or “Not Disabled.” Id.

III. ADMINISTRATIVE PROCEEDINGS

       Plaintiff was 51 years old at the time she filed her applications for benefits and 53

years old at the time of the ALJ’s decision. R. 26, 150, 362. She is a resident of Dothan,

Alabama and lives in a house with her mother. R. 363. Plaintiff has a high school education.

R. 26, 177, 364.

       Plaintiff claims that her ability to work is limited by “facet arthrosis mid, distal

lumbar spine, degenerative disc disease at C3–4 and C4–5, chronic severe pain, insomnia,

depression and anxiety, nerve damage in left shoulder down arm, bulging disc, swelling of

extremities with standing and walking, and two auto accidents 10/2015 and 05/12/2016.”

R. 176. Her past relevant work was as a fast food manager. R. 26, 177, 364, 375.

       Following the administrative hearing, and employing the five-step process, the ALJ

found at step one that Plaintiff “has not engaged in substantial gainful activity since

October 18, 2015, the alleged onset date[.]” R. 20. At step two, the ALJ found that Plaintiff

suffers from the following severe impairments: “degenerative disc disease, degenerative

joint disease, fibromyalgia, anemia, obesity, and an affective disorder[.]” Id. At step three,

the ALJ determined that Plaintiff “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments[.]”

Id. The ALJ articulated Plaintiff’s RFC as follows:


                                              5
        the claimant has the residual functional capacity to perform light[5] work as
        defined in 20 CFR 404.1567(b) and 416.967(b) except she is limited to
        occasionally stooping, kneeling, crouching, and crawling. She cannot work
        around heights or hazards. She is limited to simple, routine tasks.

R. 23. At step four, based upon the testimony of a VE, the ALJ concluded that Plaintiff “is

unable to perform any past relevant work.” R. 26. At step five, based upon Plaintiff’s age,

education, work experience, and RFC, the ALJ found that “there are jobs that exist in

significant numbers in the national economy that [Plaintiff] can perform,” such as a street

laundry folder; mail clerk, non-postal; and office helper. R. 26–27, 375–376. Accordingly,

the ALJ determined that Plaintiff “has not been under a disability . . . from October 18,

2015, through the date of this decision[.]” R. 27.

IV. DISCUSSION

        Plaintiff argues that the ALJ erred by finding that she did not meet a listed

impairment. Doc. 13 at 7. Plaintiff contends that her severe impairments of degenerative

disc disease and degenerative joint disease satisfy the criteria for Listing 1.04A and that

the ALJ committed reversible error by finding that her impairments did not meet the listing.

Id. at 8. As discussed below, the court concludes that Plaintiff’s argument has merit.

Because the ALJ’s error necessitates reversal of the Commissioner’s final decision and

remand for further proceedings, the court pretermits discussion of the additional issues

raised by Plaintiff in support of her present appeal.6


5
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when
it requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing
and pulling of arm or leg controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).
6
  In addition to her argument with respect to Listing 1.04A, Plaintiff has presented the following issues in
this appeal: (1) whether the ALJ’s RFC finding is based on substantial evidence; and (2) whether the ALJ
failed to properly weigh the medical opinions of record. Doc. 13 at 11–15.

                                                      6
        A plaintiff is disabled if her impairment meets or equals a Listing. 20 C.F.R. §§

404.1520(a)(4)(iii) and (d), 416.920(a)(4)(iii) and (d).7 A claimant’s impairment must meet

or equal all of the specified medical criteria in a particular Listing for the claimant to be

found disabled at step three of the sequential evaluation. Sullivan v. Zebley, 493 U.S. 521,

530–532 (1990). An impairment manifesting only some of the criteria does not qualify, no

matter how severe. Id. at 530. It is a claimant’s burden at step three to prove disability. Id.

at 532–533. The burden is a heavy one because “the [L]istings were designed to operate

as a presumption of disability that makes further inquiry unnecessary.” Id. at 532.

        Listing 1.04 provides as follows:

                Disorders of the spine (e.g., herniated nucleus pulposus, spinal
        arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet
        arthritis, vertebral fracture), resulting in compromise of a nerve root
        (including the cauda equina) or the spinal cord. With:

               A. Evidence of nerve root compression characterized by neuro-
        anatomic distribution of pain, limitation of motion of the spine, motor loss
        (atrophy with associated muscle weakness or muscle weakness)
        accompanied by sensory or reflex loss and, if there is involvement of the
        lower back, positive straight-leg raising test (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04A.

        At step three of the disability evaluation, the ALJ found as follows:

               The undersigned considered listing 1.04, which relates to disorders of
        the spine resulting in compromise of a nerve root or the spinal cord. After
        reviewing the record, including diagnostic tests, physical examinations, and
        treatment notes, the undersigned found no evidence of nerve root
        compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in

7
  “To ‘meet’ a Listing, a claimant must have a diagnosis included in the Listings and must provide medical
reports documenting that the conditions meet the specific criteria of the Listings and the duration
requirement.” Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002) (citing 20 C.F.R. §§ 404.1525(a)–
(d)); see also 20 C.F.R. §§ 416.925(a)–(d). “To ‘equal’ a Listing, the medical findings must be ‘at least
equal in severity and duration to the listed findings.’” Wilson, 284 F.3d at 1224 (citing 20 C.F.R. §
404.1526(a)); see also 20 C.F.R. § 416.926(a).

                                                    7
       pseudo claudication [sic] as required by this listing. Accordingly, the
       undersigned finds that the claimant’s back impairment fails to meet or
       medically equal listing 1.04.

R. 20 (emphasis added).

       Plaintiff argues that that ALJ’s finding of “no evidence of nerve root compression”

in the record is erroneous and not supported by substantial evidence. Doc. 13 at 9. The

court agrees. The ALJ stated categorically that she “found no evidence of nerve root

compression.” R. 20. However, some evidence of nerve root compression is, in fact, present

on the record. Plaintiff was diagnosed with both cervical and lumbar radiculopathy. R. 219,

223, 280, 285, 289, 293, 297, 303, 308, 315. “‘Radiculopathy’ is defined as ‘irritation of

or injury to a nerve root (as from being compressed) that typically causes pain, numbness,

or weakness in the part of the body which is supplied with nerves from that root.’” Cooper

v. Comm’r of Soc. Sec., No. 6:18-cv-1352-Orl-37LRH, 2019 WL 3097541, at *5 n.7 (M.D.

Fla. June 28, 2019), report and recommendation adopted, 2019 WL 3082950 (M.D. Fla.

July 15, 2019) (quoting Merriam–Webster Dictionary, http://www.merriamwebster.

com/dictionary/radiculopathy (last visited June 27, 2019)) (emphasis added); see also

Israel v. Colvin, 840 F.3d 432, 434 n.5 (7th Cir. 2016) (“Radiculopathy is a condition

caused by compression, inflammation, and/or injury to a spinal nerve root. Pressure on the

nerve root results in pain, numbness, or a tingling sensation that travels or radiates to other

areas of the body that are served by that nerve.”) (citation omitted).

       In May 2016, Plaintiff sought treatment for neck and back pain from chiropractor

Paul Weeks, D.C., who diagnosed her with cervical radiculopathy on a number of

occasions. R. 219, 223, 315. Plaintiff also sought treatment from Dr. Joshua Meyer for

back and neck pain in 2016, and he also diagnosed her with cervical and lumbar
                                              8
radiculopathy on several occasions. R. 280, 285, 289, 293, 297, 303, 308. In December

2016, Dr. Meyer ordered a cervical MRI which revealed cervical spinal canal stenosis that

was moderate at C3–4 and mild to moderate at C4-5. R. 292, 309. The MRI also revealed

ventral disc protrusion at C3–4 and ventral osteophytes at C4–5. Following the MRI, Dr.

Meyer treated Plaintiff’s pain with epidurals and trigger point injections and continued to

diagnose lumbar and cervical radiculopathy. R. 293, 297, 302–303, 313.

       In her decision, the ALJ acknowledged the results of the MRI (R. 24) but never

discussed or discredited Dr. Meyer’s diagnosis of cervical and lumbar radiculopathy. R.

19–28. Dr. Weeks provided a Medical Source Statement with significant restrictions to

which the ALJ gave little weight, finding it unsupported by his treatment records and

“overstated in light of the objective findings.” R. 26. The court does not address herein the

appropriateness of the ALJ’s decision to afford Dr. Weeks’ opinion little weight. However,

the ALJ’s opinion does not show any consideration of Dr. Weeks’ diagnosis of

radiculopathy. It is true that the ALJ is not required to discuss every piece of evidence in

the record. See Brito v. Comm’r of Soc. Sec., 687 F. App’x 801, 804 (11th Cir. 2017)

(“[T]he ALJ was not required to examine or reference every piece of evidence, so long as

it is evident . . . that the ALJ considered [the claimant’s] medical condition as a whole.”).

However, where the ALJ states unreservedly that there is “no evidence”—when, in fact,

that is not the case—and the purported lack of evidence is the sole reason given for the

ALJ’s step-three decision, the decision cannot be supported by substantial evidence. See

Partipilo v. Berryhill, No. 3:17-cv-549-MCR-CJK, 2018 WL 4518985, at *6 (N.D. Fla.

Aug. 13, 2018) (“[T]he ALJ’s cursory step-three analysis overlooked medical evidence

relevant to evaluating Listing 1.04A.”).
                                             9
       The Commissioner argues that Plaintiff has failed to demonstrate the existence of

the other requirements of Listing 1.04A, for example, “[e]vidence of nerve root

compression characterized by neuro-anatomic distribution of pain, limitation of motion of

the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)

accompanied by sensory or reflex loss and, if there is involvement of the lower back,

positive straight-leg raising test (sitting and supine)[.]” Doc. 17 at 6. However, the ALJ

made no findings with respect to the other elements of the listing. The only specific finding

that the ALJ made at step three was one of no evidence of nerve root compression, a finding

that the court finds unsupported by the record. The ALJ did not address the other elements

of Listing 1.04A at all; consequently, the court has no way of knowing how the ALJ would

evaluate this evidence. Thus, the Commissioner’s arguments as to whether Plaintiff

satisfies the other elements of Listing 1.04A amount to impermissible post hoc

rationalization. See Baker v. Comm’r of Soc. Sec., 384 F. App’x 893, 896 (11th Cir. 2010)

(“The Supreme Court has held that a court may not accept appellate counsel’s post hoc

rationalizations for agency actions . . . . If an action is to be upheld, it must be upheld on

the same bases articulated in the agency’s order.”) (citing FPC v. Texaco Inc., 417 U.S.

380, 397, 94 S. Ct. 2315, 2326, 41 L. Ed. 2d 141 (1974)); see also Owens v. Heckler, 748

F.2d 1511, 1516 (11th Cir. 1984) (explaining that a reviewing court will not “affirm simply

because some rationale might have supported the ALJ’s conclusion”).

       The Commissioner also argues that Plaintiff only cites to a “handful of abnormal

clinical findings” and that “[t]he evidence establishes such abnormal findings are largely

intermittent.” Doc. 17 at 6. Again, these are conclusions that are appropriately drawn by

the ALJ, not by this court or by the Commissioner for the first time on appellate review.
                                             10
See Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (finding that it is the ALJ’s

role and not the court’s on appellate review to weigh the evidence). Also, the

Commissioner’s argument, which acknowledges the existence of abnormal clinical

findings indicative of nerve root compression, contradicts the ALJ’s finding that there was

no such evidence.

       The Commissioner also contends that the ALJ was not required “to further explain

her step three finding.” Doc. 17 at 8. The Commissioner notes that an ALJ is not required

to “‘mechanically recite the evidence leading to her determination,’ so long as the ALJ’s

finding is implicit in the decision.” Id. (quoting Hutchison v. Bowen, 787 F.2d 1461, 1463

(11th Cir. 1986)). Although this is undoubtedly the case, the ALJ’s decision nevertheless

must be supported by substantial evidence. Where it appears, as here, that the ALJ has

either misstated or overlooked evidence relevant to the question of disability, the case may

be remanded for the ALJ to set out specific findings as to whether Plaintiff is disabled at

step three. See, e.g., Partipilo, 2018 WL 4518985, at *7 (remanding where the “ALJ

conducted an abbreviated analysis of whether [the claimant] met Listing 1.04A and

overlooked evidence relevant to the Listing.”); Stokes v. Berryhill, 294 F. Supp. 3d 460,

465 (E.D.N.C. 2018) (“[T]he case must be remanded because, in evaluating whether

plaintiff was disabled pursuant to Listing 1.04A, the ALJ failed to consider pertinent

evidence of plaintiff’s spinal condition and failed to explain on the record any reasons why

such evidence was discounted or ignored[.]”). In this case, the ALJ’s step-three finding

was based on the erroneous conclusion that the record contains no evidence of nerve root

compression. Because this was the only reason given for the ALJ’s decision, the court finds

that the decision is not based on substantial evidence.
                                             11
V. CONCLUSION

       The ALJ erred at step three by basing her decision on a finding of “no evidence of

nerve root compression” when, in fact, such evidence existed in the record. However, at

this time it is unclear whether the ALJ’s conclusion that Plaintiff is not disabled will be

altered by further consideration of Listing 1.04A. Accordingly, the court will deny

Plaintiff’s request to reverse and remand for an award of benefits. Rather, the

Commissioner’s decision will be REVERSED and REMANDED pursuant to sentence four

of 42 U.S.C. § 405(g) so that the Commissioner can conduct additional proceedings

consistent with this opinion. The court does not reach Plaintiff’s arguments that are not

expressly discussed herein. On remand, the court expects that the Commissioner will

consider Plaintiff’s arguments on those issues as well.

       A separate judgment will issue.

       Done on this the 22nd day of January, 2020.


                                                 /s/ Susan Russ Walker
                                                 Susan Russ Walker
                                                 United States Magistrate Judge




                                            12
